               Case 2:98-cr-00289-JHS Document 5 Filed 05/03/19 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

                  v.                               CRIMINAL NO. 98-289

FRANCISCO IGLESIAS


                                          ORDER

                 AND NOW, this   3d     day of    /}1   Fr/              , 2019, upon

consideration of the Government's Motion to Dismiss Indictment and Quash the Arrest Warrant,

it is hereby

                                         ORDERED

that Indictment No. 98-289, as it relates to the above-captioned defendant, is DISMISSED

WITHOUT PREJUDICE. It is further ordered that the warrant issued for the arrest of defendant

is hereby QUASHED.



                                           BY THE COURT:




                                        ~ ~ SLOMS
                                        Judge, United States District Court
